IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0069-10


VINCENT BRASSARD SCILLITANI, Appellant

v.


THE STATE OF TEXAS





ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS 

FORT BEND COUNTY



 Per curiam.


O P I N I O N



	Appellant was convicted of driving while intoxicated.  The Court of Appeals reversed,
finding the evidence insufficient because there was no evidence of how recently the vehicle
had been driven or how much time had elapsed between the accident and the arrival of law
enforcement.  Scillitani v. State, 297 S.W.3d 498 (Tex. App. - Houston [14th Dist.] 2009).
The court relied on Stoutner v. State, 36 S.W.3d 716 (Tex. App. - Houston [1st Dist.] 2001,
pet. ref'd), and Weaver v. State, 721 S.W.2d 495 (Tex. App. - Houston [1st dist.] 1986, pet.
ref'd).  Id.  The State filed a petition for discretionary review arguing that the evidence was
sufficient.
	We recently found the evidence sufficient in a DWI case with facts similar to this one. 
Kuciemba v. State, __ S.W.3d __, No. PD-512-09 (Tex. Crim. App. May 26, 2010).  That
appellate court had also relied on Stoutner and Weaver in reversing the conviction.  In
reversing the appellate court, we noted that "[b]eing intoxicated at the scene of a traffic
accident in which the actor was a driver is some circumstantial evidence that the actor's
intoxication caused the accident."
	The Court of Appeals did not have the benefit of our opinion in Kuciemba. 
Accordingly, we grant the State's petition for discretionary review, vacate the judgment of
the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion
in Kuciemba. 

DATE DELIVERED: JUNE 30, 2010 	 

PUBLISH